DETAILED ACTION
	This office action is response to an amendment on 12/23/2021.
Response to Arguments
Applicant's arguments filed on 12/23/2021 have been fully considered but they are not persuasive. 
The applicant respectfully argues from pages 3-5 in the remarks that current prior arts Yerramalli and Gaal don’t teach amended claimed limitations of independent claims 42 and 54. In response, the examiner’s interpretations for claims 42 and 54 are an user equipment (UE) performs listen before talk (LBT) in an unlicensed band of a spectrum, in which the LBT operation comprises sensing the unlicensed part of the radio spectrum for a pre-determined traffic and if the channel is clear the UE executes an unscheduled uplink data transmission in an unscheduled data mode of operation for at least one transmission burst. The UE also performs an unscheduled uplink data transmission using an unscheduled mode operation until a transmission or signal is repeated until earliest opportunity to transmit a scheduling request (SR) is occurs, and the transmission of the SR can occur on a licensed carrier or on an unlicensed carrier. Yerramalli’s teaching in paragraph 77 about performing LBT is read as  performing, by the UE, a listen before talk, LBT, his teaching in paragraph 76 about sharing radio frequency spectrum band is read as performing operation in the unlicensed portion of the radio spectrum, performing CCA in paragraph 77 is read as wherein the LBT operation comprises sensing the unlicensed portion of the radio spectrum, his teaching in paragraph 103 about using UCCA is interpreted during “S” subframe is taken as performing CCA  for a pre-determined minimum amount of time for traffic and sensing 
As for applicant’s argument form pages 3-5 in the remarks regarding claims 48 and 60. The examiner’s interpretation of these claims are a base station (BS) transmits an uplink transmission grant to an UE for scheduled based channel access after In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gaal in combination with Yerramalli teach claimed invention. 
As for applicant’s argument about dependent claims, dependent claims cannot be allowed, because independent claims don’t overcome with current prior arts rejections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 48, 54 and 60 are rejected under 35 U.S.C 103 (a) as being unpatentable over Yerramalli et al. (hereinafter, “Yerramalli”; 20160309467) in view of Gaal et al. (hereinafter, “Gaal”; 20160100407).
In referenced to claim 42, 
Yerramalli teaches a method, for a user equipment, UE, for performing an unscheduled uplink transmission in an unlicensed portion of a radio spectrum, the method comprising:
performing, by the UE, a listen before talk, LBT (performing LBT, paragraph 77), operation in the unlicensed portion of the radio spectrum (shared radio frequency spectrum band is interpreted as unlicensed spectrum (as explained in paragraph 76)), wherein the LBT operation comprises sensing the unlicensed portion of the radio spectrum (performing CCA, paragraph 77);for a pre-determined minimum amount of time for traffic (UCCA, paragraph 103); and, 
if no traffic was sensed (successful UCCA procedure, paragraph 103,);
performing the unscheduled uplink transmission , by the UE ( transmission is interpreted as transmitting after successful UCCA procedure, paragraph 179), of data in an unscheduled mode of operation (transmission is taken as transmitting packet, paragraph 179) for at least one transmission burst ( unlicensed frequency spectrum band, paragraph 179), 
Yerramalli does not teach explicitly about performing the unscheduled uplink transmission, by the UE, of data in an unscheduled mode of operation for at least transmission burst in repeated until an earliest opportunity to transmit a scheduling request, SR, occurs, and wherein the transmission of the SR can occur on one of a licensed carrier or an unlicensed carrier. 
Gaal teaches wherein performing the unscheduled uplink transmission (Listen before talk (LBT procedure, paragraph 9), by the UE (UE, paragraph 9), of data a channel usage beacon signal (CUBS), paragraph 9); is repeated until an earliest opportunity to transmit a scheduling request, SR, occurs (“may be transmitted to reserve the channel until another transmission is made (SR)”, paragraph 9), and wherein the transmission of the SR can occur on one of a licensed carrier or an unlicensed carrier (unlicensed radio frequency, paragraph 9).  
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli to performing the unscheduled uplink transmission, by the UE, of data in an unscheduled mode of operation for at least transmission burst in repeated until an earliest opportunity to transmit a scheduling request, SR, occurs, and wherein the transmission of the SR can occur on one of a licensed carrier or an unlicensed carrier  as taught by Gaal because it would allow using reduced latency relative to one or more of a random access channel (RACH) procedure for unsynchronized data. 
In referenced to claim 48, 
Yerramalli teaches a method, for an eNodeB eNB, for an unscheduled uplink transmission in an unlicensed portion of a radio spectrum, the method comprising: controlling (provide service, paragraph 77); a user equipment's, UE's (UEs, paragraph 79), uplink access (an uplink CCA procedure, paragraph 103), after receiving at least one transmission burst (transmitting a U-CUBs using plurality of resource blocks is interpreted as after receiving a transmission burst, paragraph 103); in an unscheduled mode of operation from the UE (success full UCCA procedure, paragraph103), using a schedule based channel access mechanism (fig. 3, elements 315 and 330, radio frame 315 is paragraph 100 is interpreted as using scheduling procedure); wherein controlling the UE's uplink access comprises(UCCA, paragraph 103): 
transmitting, to the UE, an uplink transmission grant (enable a base station to signal uplink only mode, paragraph 117); for scheduled-based channel access (fig. 3, element 330, using a shared radio frequency spectrum with sub-frame 330 as explained in paragraph 103 is interpreted as using scheduled-based channel access); 
Yerramalli does not teach explicitly about receiving at least transmission burst in repeated until an earliest opportunity for an UE to transmit a scheduling request, SR, occurs, and wherein the transmission of the SR can occur on one of a licensed carrier or an unlicensed carrier. 
Gaal teaches wherein receiving at least transmission burst (a channel usage beacon (CUBS) may be transmitted, paragraph 9); in repeated until an earliest opportunity for an UE to transmit a scheduling request, SR, occurs, and wherein the transmission of the SR can occur on one of a licensed carrier or an unlicensed carrier (these limitations are identical to claim 42, therefore, they are rejected the same way as claim 42).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli to receive from the UE, an unscheduled retransmission for the data if a new uplink grant or Hybrid  because it would allow using reduced latency relative to one or more of a random access channel (RACH) procedure for unsynchronized data. 
In referenced to claim 54, 
Yerramalli teaches a User Equipment, UE, configured to perform an unscheduled uplink transmission in an unlicensed portion of a radio spectrum, the UE comprising a processor (processor component 810, paragraph 176), a memory (memory component 820, paragraph 176), and transceiver ( transceiver component 830, paragraph 176), said memory comprising instructions executable by said processor and by said transceiver whereby the UE is operative to (paragraph 176 and 177 teach this limitation):
perform a listen before talk, LBT, operation in the unlicensed portion of the radio spectrum, wherein the LBT operation comprises sensing the unlicensed portion of the radio spectrum for a pre-determined minimum amount of time for traffic; and, if no traffic was sensed, perform the unscheduled uplink transmission, by the UE, of data in an unscheduled mode of operation for at least one transmission burst (these limitations are identical to claim 42, therefore, they are rejected the same way as claim 42),
Yerramalli does not teach explicitly about performing the unscheduled uplink transmission, by the UE, of data in an unscheduled mode of operation for at least transmission burst in repeated until an earliest opportunity to transmit a scheduling 
Gaal teaches wherein performing the unscheduled uplink transmission, by the UE, of data in an unscheduled mode of operation for at least transmission burst in repeated until an earliest opportunity to transmit a scheduling request, SR, occurs, and wherein the transmission of the SR can occur on one of a licensed carrier or an unlicensed carrier (these limitations are identical to claim 42, therefore, they are rejected the same way as claim 42).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli to receive from the UE, an unscheduled retransmission for the data if a new uplink grant or Hybrid Automatic Repeat Request Acknowledgement/Negative Acknowledgement, HARQ ACK/NACK, is not transmitted to the UE within a pre-specified time window as taught by Gaal because it would allow using reduced latency relative to one or more of a random access channel (RACH) procedure for unsynchronized data. 
In referenced to claim 60, 
Yerramalli teaches An eNodeB, eNB, configured for an unscheduled uplink transmission in an unlicensed portion of a radio spectrum, the eNB comprising a processor (processor component 910, paragraph 182), a memory (memory component 920, paragraph 182), and an interface, said memory comprising instructions executable by said processor and by said interface, whereby the eNB is operative to (paragraph 183 teaches this limitation
control a user equipment's, UE's, uplink access, after receiving at least one transmission burst in an unscheduled mode of operation from the UE, using a schedule based channel access mechanism; wherein controlling the UE's uplink access comprises: transmit, to the UE, an uplink transmission grant for scheduled-based channel access (these limitations are identical to claim 48, therefore, they are rejected the same way as claim 48); 
Yerramalli does not teach explicitly about receiving at least transmission burst in repeated until an earliest opportunity for an UE to transmit a scheduling request, SR, occurs, and wherein the transmission of the SR can occur on one of a licensed carrier or an unlicensed carrier. 
Gaal teaches wherein receiving at least transmission burst (a channel usage beacon (CUBS) may be transmitted, paragraph 9); in repeated until an earliest opportunity for an UE to transmit a scheduling request, SR, occurs, and wherein the transmission of the SR can occur on one of a licensed carrier or an unlicensed carrier (these limitations are identical to claim 42, therefore, they are rejected the same way as claim 42).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli to receive from the UE, an unscheduled retransmission for the data if a new uplink grant or Hybrid Automatic Repeat Request Acknowledgement/Negative Acknowledgement, HARQ ACK/NACK, is not transmitted to the UE within a pre-specified time window as taught by . 
Claims 43-46, 49-53 and 55-57 are rejected under 35 U.S.C 103 (a) as being unpatentable over Yerramalli et al. (hereinafter, “Yerramalli”; 20160309467) in view of Gaal et al. (hereinafter, “Gaal”; 20160100407) and in further view of Takeda et al. (hereinafter, “Takeda”; 20170265225), (WO/2016/017327, pub. Date 04/02/2016.The examiner used US publication (US 2017/0265225) for examining purpose).
In reference to claims 43 and 55, 
Yerramalli and Gaal don’t teach explicitly about claim 43 and 55.

Takeda teaches further comprising: activating (fig. 5, steps S1-S5, step 2 (S3), paragraph 70), after transmitting the at least one transmission burst (UL sub-frame, paragraph 71), a schedule based channel access mechanism (UL sub-frames following sensing sub-frame, paragraph 66 or report is taken as scheduling pattern for sensing a channel and transmitting data , paragraph 72), wherein the eNB, controls (reporting by a base station is taken as the eNB allows or controls a schedule pattern, paragraphs 66, 72); the UE's uplink access ( information about sensing sub-frame configuration, paragraph 72); and
receiving , by the UE (transmitting, paragraph 56,transitting feedback, paragraph 66  or reporting by eNB, paragraph 71 ), after transmitting the at least one transmission burst (scheduling request, paragraph 56 or UL transmission, paragraph 71), the uplink transmission grant (scheduling request, paragraph 56 or UL transmission, paragraph 71) via cross carrier (fig. 1A, 1B and 1C, licensed and unlicensed band paragraph 42, );scheduling(UL grant, paragraph 56 or report, paragraph 66 or 72). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli and Gaal to activate, after transmitting the at least one transmission burst, a schedule based channel access mechanism, wherein the eNB controls the UE's uplink access; and receiving, by the UE, after transmitting the at least one transmission burst, the uplink transmission grant via cross carrier scheduling as taught by Takeda because it would allow transmitting a predetermined information regarding physical uplink shared channel (PUSCH) transmission by the sensing sub-frame based on a performed LBT process prior to the transmission. 
In reference to claims 44 and 56, 
Yerramalli and Gaal don’t teach explicitly about claim 44 and 56.
Takeda teaches wherein the uplink transmission grant allows (UL grant, paragraphs 78);for scheduling the data (schedule UL grant, paragraph 76)on another carrier in a licensed portion or the unlicensed portion (fig.4 and 6, please see the entire figures, paragraphs 61, 78 are interpreted as using unlicensed band);of the radio spectrum (unlicensed band, paragraph 61). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli and Gaal to perform the uplink transmission grant allowing for scheduling the data on another carrier in a licensed portion or the unlicensed portion of the radio spectrum as taught by 
In reference to claims 45 and 57, 
Yerramalli and Gaal don’t teach explicitly about claim 45 and 57.
Takeda teaches further comprising: activating (fig. 5, steps S1-S5, step 2 (S3), paragraph 70), after transmitting the at least one transmission burst( scheduling request, paragraph 56 or UL transmission, paragraph 71), a schedule based channel access mechanism(e.g. UL sub-frames following sensing sub-frame, paragraph 66 or report is taken as scheduling pattern for sensing a channel and transmitting data , paragraph 72), wherein the eNB controls the UE's uplink access (reporting by a base station is taken as the eNB allows or controls a schedule pattern, paragraphs 66, 72); and 
receiving , by the UE (transmitting, paragraph 56,transitting feedback, paragraph 66  or reporting by eNB, paragraph 71); after transmitting the at least one transmission burst (e.g. scheduling request, paragraph 56 or UL transmission, paragraph 71), an uplink transmission grant(e.g. UL grant, paragraph 56 or feedback or report, paragraph 66 or 71, );on the same carrier (unlicensed band, paragraph 61);as the data transmission is scheduled (“transmitting feedback” in paragraph 66 or  “report to the user” in paragraph 71 is taken as eNB uses same unlicensed band or carrier for scheduling data transmission ). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli and Gaal to  receiving, by the UE after transmitting the at least one transmission burst, the uplink transmission grant on the same carrier as the data  transmission is scheduled as taught by Takeda because it would allow transmitting a predetermined information regarding physical uplink shared channel (PUSCH) transmission by the sensing sub-frame based on a performed LBT process prior to the transmission.
In reference to claims 46 and 51, 
Yerramalli and Gaal don’t teach explicitly about claim 46 and 51.
Takeda teaches, wherein the unscheduled (maximum time, (1 ms to 10 ms), paragraph 57); uplink transmissions (UL transmission, paragraph 57) are restricted in time to pre-specified time windows (maximum time (1 ms to 10 ms), paragraph 57). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli and Gaal to use unscheduled uplink transmissions are restricted in time to pre-specified time windows as taught by Takeda because it would allow transmitting a predetermined information regarding physical uplink shared channel (PUSCH) transmission by the sensing sub-frame based on a performed LBT process prior to the transmission.
In reference to claim 49, 

Yerramalli and Gaal don’t teach explicitly about claim 49.
Takeda teaches wherein the uplink transmission grant (UL grant, paragraph 76);is transmitted(schedule UL grant, paragraph 76); via cross carrier (fig. 1A, 1B and fig. 2, paragraph 38, 42 and 46,licensed and unlicensed band together is read as using cross carrier or different bands); scheduling (schedule UL grant, paragraph 76). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli and Gaal to perform uplink transmission grant is transmitted via cross carrier scheduling as taught by Takeda because it would allow transmitting a predetermined information regarding physical uplink shared channel (PUSCH) transmission by the sensing sub-frame based on a performed LBT process prior to the transmission.
In reference to claim 50, 

Yerramalli and Gaal don’t teach explicitly about claim 50.
Takeda teaches wherein the uplink transmission grant (UL grant, paragraph 56 or feedback or report, paragraph 66 or 71,); is transmitted (transmit, paragraph 66 or report, paragraph 71); on the same carrier (unlicensed band, paragraph 61) as the data transmissions is scheduled (“transmitting feedback” in paragraph 66 or “report to the user” in paragraph 71 is taken as eNB uses same unlicensed band or carrier for scheduling data transmission). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli and Gaal to perform uplink transmission grant is transmitted on the same carrier as the data transmission is scheduled as taught by Takeda because it would allow transmitting a predetermined information regarding physical uplink shared channel (PUSCH) 
In reference to claim 52, 
Yerramalli and Gaal don’t teach explicitly about claim 52.
Takeda teaches further comprising: signaling (eNB transmit, paragraph 81), to the UE(UE, paragraph 80-81), specific sub-frames (fig. 6 and 7, cell specific or user terminal specific, paragraph 77 or 81)in which unscheduled transmissions are allowed (fig.8, LBT period, using semi-statically LBT period is taken as using unscheduled period). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli and Gaal to signal specific sub-frames in which unscheduled transmissions are allowed as taught by Takeda because it would allow transmitting a predetermined information regarding physical uplink shared channel (PUSCH) transmission by the sensing sub-frame based on a performed LBT process prior to the transmission. 
In reference to claim 53, 
Yerramalli and Gaal don’t teach explicitly about claim 53.
Takeda teaches wherein the at least one uplink transmission burst has embedded identification of the UE (CB-RNTI, paragraph 88). 
.       
Allowable Subject Matter
Claim 61 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466                                                                                                                                                                                             
/DIANE L LO/Primary Examiner, Art Unit 2466